Rothrock, J.
The amount in controversy involves less than $100, and the appeal is based upon a certificate of the trial judge, of which the following is a copy: “The court certifies that it is desirable to have the opinion of the supreme court on these two questions of law, to-wit: (1) On appeal from a justice of the peace, the answer in writing alleging that the plaintiff agreed in writing to labor for defendant at farm work from March 1, 1886, to January 1, 1887, for $175, and that, in breach of such contract, the plaintiff quit work at a critical time in defendant’s farming operations, to the defendant’s damage one hundred dollars, in no other way averring injury, on such answer and issue, as tending to prove such damage, and over proper objections, is evidence tending to show that the defendant was compelled to and did pay more for the work which the plaintiff had *625contracted but refused to perform, admissible? or is any evidence tending to prove damage relevant? (2) Does the consideration for the original contract sufficiently support a subsequent change thereof.
Objection is made by counsel for ajipellee that the above certificate does not authorize an appeal, because it is not in conformity with section 3173 of the Code, which requires that the certificate must state that the questions certified are involved in the cause. There is no such statement in this certificate, and we think the objection is well taken. The statute authorizing appeals in this class of cases must be followed and observed in making up the certificate. Of course, it is not for us to determine the desirability of an opinion from this court upon a question arising in this class of cases; but we are charged with the duty of determining our jurisdiction in every appeal brought to us.
The appeal will be Dismissed.